Porter, J.
(dissenting) : Cooper had commenced one ejectment case against The Anthony Investment Company early in the year 1901. At that time the com*605pany owned the tax title of record and was in possession. S. W. Shattuck, jr., appeared as its attorney. The purpose of the action was to defeat the tax deed, which would not for several months become five years old. That, suit was dismissed by the plaintiff October 1, 1901, without prejudice. The next day the im vestment company made a quitclaim deed conveying the property to W. B. Penrose. W. H. Hurd was the president, of The Anthony Investment Company. His deposition was taken and read as evidence in the present case. He testified that on March 25, 1901, acting for the company, he employed S. W. Shattuck, jr., of Wichita, as agent to lease the property and collect the rents, and that October 2, 1901, as president of the company, he made a quitclaim deed for the property to W. B. Penrose, and that a few days after the deed was executed he sent it to Shattuck and employed Shattuck to lease the property and collect the rents as agent of Penrose.
W. B. Penrose is the son-in-law of W. H. Hurd, and lives in San Diego, Cal. Shattuck testified that he acted as the agent of The Anthony Investment Company in managing the property from March 25, 1901, and that the last rent he collected for the company was on November 18, 1901. ’ This was sixteen days before the second suit was filed. From November 18, 1901, he says he represented W. B. Penrose, with whom he had no acquaintance, having been employed to act for him by the president of the investment company. He received through the mail a short time thereafter the following paper:
“Anthony, Kansas, October 2nd, 1901.
“S. W. Shattuck, jr., of Wichita, Kansas, is hereby authorized to act as my agent and attorney under direction of W. H. Hurd of Anthony, Kansas, to take charge of Lots 26 and 28 N. Fourth Avenue, Hilton’s Addition to City of Wichita, Kansas, as shown by the recorded plat thereof, for the purpose of leasing and otherwise controlling the same; to collect rents, make repairs, *606pay taxes and to act as attorney-at-law in any suit or matter pertaining to my possession, or title in the above-named property. — W. B. Penrose.”
The second suit in ejectment was filed December 4, 1901. Shattuck withheld the Penrose deed from record, but testifies that he informed the tenants of the change in ownership, serving them with written notice to that effect. On December 9, 1901, after the tax deed was past five years old, he informed the attorney for Cooper that Penrose owned the property, and the attorney at once amended the petition by making Pen-rose a defendant. In Deetjen v. Richter, 33 Kan, 410, 6 Pac. 595, referred to in the opinion as controlling, it was held, under the peculiar facts of that case, that Deetjen could not safely stop with the inquiry of the tenant, because he had notice that the tenant leased from Richter, and this was notice that Richter was in possession through his tenant, and proper inquiry would have disclosed the knowledge of Richter’s title. In the present case, the relationship of Penrose to the president of the investment company; the employment of the same agent to manage the property; his failure to record the deed; the pains taken to notify the tenants, who were in nowise interested, of the change of title; the failure to inform Cooper’s attorney of Penrose’s title until after the appearance docket showed the commencement of the suit on December 9, and all the circumstances, indicate to my mind the purpose of the transfer and failure to record the deed, and also show that any further inquiry which Cooper might have made would not have disclosed the name of Penrose as owner. Whenever it appears that further inquiry would have proved fruitless, diligence has been exercised.
“Where a party could not have learned the facts by inquiry, he is not prejudiced because he did not inquire.” (Lower’s Appeal, [Pa. Supr. Ct.] 1 Walk. 404, syl.)
*607That he had notice ’is merely a presumption of law which he may rebut by showing other circumstances which would naturally arrest further inquiry.
“Where circumstances are brought directly home to the knowledge of a purchaser, sufficient to put him upon inquiry, and thus amount to notice, he will be entitled to rebut the presumption of notice which would otherwise arise, by showing the existence of other and attendant circumstances of a nature to allay his suspicions, and lead him to suppose the inquiry was not necessary.
“Where the circumstances relied on as sufficient to charge a party with notice, by requiring him to make inquiry, may be equally as well referred to a different matter or claim, as to the one he is sought to be chargeable with notice of, they will not be sufficient.” (Chadwick v. Clapp, 69 Ill. 119, syl. ¶¶ 2, 3.)
In Cook v. Travis, 20 N. Y. 400, it was said:
“It is quite true, generally, that the law regards the actual occupancy of land as equivalent to notice to all persons dealing with the title, of the claim of the occupant. But this is not an absolute proposition which is to be taken as true in all possible relations. The circumstances known may be such that the occupancy will not suggest to a purchaser an inquiry into the title or claim under which it may be held; and when the inquiry may be omitted in good faith, and in the exercise of ordinary' prudence, no one is bound to make it. Possession out of the vendor and actually in another person only suggests an inquiry into the claim of the latter. Ordinarily that inquiry should be made, because it evinces bad faith or gross neglect not to make it. But the question in such cases is one of actual notice, and such notice will be imputed to a purchaser only where it is a reasonable and just inference from the visible facts.” (p. 402.)
It is well established that where inquiry is made which results in information that the possession is held by a tenant of one who has placed upon the record the evidence of his right to occupy, inquiry is arrested at that point. (Fargason v. Edrington, 49 Ark. 207, 4 S. W. 763; Woods v. Farmere, [Pa. Supr. Ct.] 7 Watts, *608382, 32 Am. Dec. 772; Wade on Notice, 2d ed., §§ 297, 298.) Again, the doctrine has often been declared that where anything appears of record to justify th'e possession, the latter will not be evidence of anything further (Knox v. Thompson, 11 Ky. 351, 13 Am. Dec. 247; Woods v. Farmere, supra), and if the record title is in the vendor, and he is in the apparent possession of the land, there is no presumption of title out of the vendor, and no inquiry need be made of other persons as to their title (Smith v. Yule, 31 Cal. 180, 89 Am. Dec. 167). It has also been held that where the tenant is in possession, and the purchaser makes due inquiry, which fails to disclose the fact of tenancy, the purchaser is not chargeable with notice of the tenancy. (Thompson v. Pioche, 44 Cal. 508.) In Rogers v. Jones, 8 N. H. 264, Parker, J., used this language:
“To say that he was put upon inquiry, and that having made all due investigation without obtaining any knowledge of title, he was still chargeable with notice of a deed, if one did really exist, would be absurd.” (p. 269.)
The present case is easily distinguished from the Deetjen case by the fact that Cooper not only did not learn the name of the actual landlord, but the notoriety of the particular claim under which Shattuck had been in charge of the property was sufficient to account for the possession and for Cooper’s being lulled into the belief that there had been no change therein. The courts have frequently been called upon to determine the extent of diligence required of one about to deal with the title to real estate under similar circumstances, and have held that if the possession is naturally accounted for as the possession of the record title holder by facts and circumstances known to the person about to deal with the title, the latter may inquire no further and still be in the exercise of due diligence. So it has been held that where the particular claim is notorious and sufficient to account for *609the possession, diligence does not require one to speculate as to the existence of some other claim under which the same person may be in fact holding possession. (Lincoln v. Thompson, 75 Mo. 613; Fargason v. Edrington, 49 Ark. 207, 4 S. W. 763; Woods v. Farmere, [Pa. Supr. Ct.] 7 Watts, 382, 32 Am. Dec. 772.) The test of diligence in each case must be the question, How would a reasonably careful and prudent person naturally proceed under the facts and circumstances of which he had knowledge? Shattuck’s secret attornment to Penrose occurred less than two weeks before Cooper made inquiry of the tenants. There was no apparent change in the possession or in the character of Shattuck’s agency. Possession was still held by the tenants of some person; and upon inquiry the tenants themselves informed Cooper that they paid rent to one whom Cooper had reason to believe was still the agent of the investment company. He had no reason for supposing that the agent might be representing some one else. Viewed in the light of the actual and known facts with respect to Shattuck’s agency for The Anthony Investment Company, the record owner, I think there was nothing to suggest further inquiry to a person acting with ordinary and usual diligence;
Where the jury make a special finding that the party against whom they return a general verdict has failed to exercise due diligence in a matter and that’ is the controlling issue of fact, and other findings are made showing all the facts upon which evidence was offered and from which such inference must necessarily have been drawn, and where it is apparent that the jury •have misconstrued the effect of the evidence, and,the findings conclusively show that the appellant has exercised what under the circumstances constitutes in law due diligence, the verdict should be set aside and judgment directed for appellant.
Suppose the findings showed that Cooper was told by the tenants that they paid rent to The Anthony In vest*610ment Company through its agent, Shattuck, and the jury had found, notwithstanding, that he had failed to exercise due diligence, because, knowing the name of the agent, he should have followed up the suggestion and have inquired whether or not the company was still the owner. In such a case it would manifestly become our duty to disregard the finding and declare that he had acted with proper diligence and had overcome the presumption of notice. By repeated decisions this court has held that where the facts are undisputed and only one inference is to be drawn from them the conclusion to be drawn therefrom is for the court. (Kansas Pacific R. Co. v. Butts, 7 Kan. 308; K. P. Rly. Co. v. Pointer, 14 Kan. 37; Dewald v. K. C. Ft. S. & G. Rld. Co., 44 Kan. 586, 24 Pac. 1101; Cummings v. Railroad Co., 68 Kan. 218, 74 Pac. 1104; Railroad Co. v. Brown, 73 Kan. 233, 84 Pac. 1026.) I think the facts show a premeditated design to cover up the title in order to prevent Cooper from asserting the invalidity of the tax deed until after it was five years old, and that nothing short of extraordinary diligence and activity on his part would have disclosed the true state of the title. Penrose, by failing to place his deed on record or to bring notice of his claim under it to Cooper prior to the commencement of the action must, I think, be regarded as a purchaser Us -pendens and bound by the proceedings from December 4, 1901, the date the action was in fact commenced. (Smith v. Worster, 59 Kan. 640, 642, 54 Pac. 676; Utley v. Fee, 33 Kan. 683, 7 Pac. 555; Caldwell v. Bigger, 76 Kan. 49, 90 Pac. 1095.) In other words, as to Cooper the title and estate of Pen-rose under his unrecorded deed was wholly in the ■grantor, The Anthony Investment Company. Nor can there be any doubt that Cooper, as defendant in the present action, may rely for a defense upon the same claim he asserted as plaintiff in the former action. The controversy is between the same parties and exactly the same questions are involved. (Myers v. Coonradt, *61128 Kan. 211, 216.) The tax deed being void on its face (Penrose v. Cooper, 71 Kan. 720, 725, 81 Pac. 489, 84 Pac. 115) Penrose’s title fails.
The judgment should be reversed and the cause re- . manded with directions to enter judgment for the defendant.
Smith, J., and West, J., also dissent.